DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10607527 in view of Higgins (US 2005/0083352 A1) and further are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/831,157, 16/853,203, 16/860,769, 16/887,807, 17/009,408, 17/060,869, 17/060,917, 16/060959, 17/076,365 in view of Higgins (US 2005/0083352 A1).  Provisional nonstatutory double patenting rejection is made because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is either anticipated by, or the obvious variation of, above copending applications and U.S. Patent as shown in the table below.

Instant Application: 
US 10,607,527 
Claim 1. A system for displaying a primary color system, comprising: 
a set of image data including a set of primary color signals, 

wherein the set of primary color signals corresponds to a set of values in xyY color space; 


an image data converter; 








a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
at least one display device; 
wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.

a set of image data, wherein the set of image data includes a first set of color channel data and a second set of color channel data; 


wherein the set of image data further includes a bit level; 
an image data converter, 

at least one optical transfer function (OTF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; 
at least one display device; wherein the at least one display device and the image data converter are in network communication; 
wherein the image data converter is operable to convert the bit level of the set of image data, thereby creating an updated bit level; 

wherein the at least one display device is operable to display a six-primary color system based on the set of image data, such that the SDP parameters indicate that the set of image data being displayed on the at least one display device is using a six-primary color system.



Instant Application: 
Co-pending Application: 16/831,157 
Claim 1. A system for displaying a primary color system, comprising: 
a set of image data including a set of primary color signals, 






wherein the set of primary color signals corresponds to a set of values in xyY color space; 
an image data converter; 







a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
at least one display device; 
wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.

a set of image data, wherein the set of image data includes a first set of color channel data and a second set of color channel data; 
a set of saturation data corresponding to the set of image data, wherein the set of saturation data is used to extend a set of hue angles for the first set of color channel data and the second set of color channel data; 


an image data converter, wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data; 

a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
at least one display device; 
wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.


Instant Application: 
Co-pending Application: 16/853,203
Claim 1. A system for displaying a primary color system, comprising: 


wherein the set of primary color signals corresponds to a set of values in xyY color space; 
an image data converter; 





a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
at least one display device;




wherein the image data converter is operable to convert the set of image data for display on the at least one display device.





an image data converter, wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data; 
at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
at least one display device; 

wherein the image data converter further includes a first link component and a second link component; 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device, 
wherein the first set of color channel data is converted using the first link component and the second set of image data is converted using the second link component, wherein once the set of image data has been converted by the image data converter for the at least one display device, the set of SDP parameters is modified based on the conversion; 

wherein the at least one display device is operable to display a six-primary color system based on the set of image data, such that the set of SDP parameters indicates that the set of image data being displayed on the at least one display device is using the six- primary color system.


Instant Application: 
Co-pending Application: 16/860,769
Claim 1. A system for displaying a primary color system, comprising: 


wherein the set of primary color signals corresponds to a set of values in xyY color space; 
an image data converter; 










a set of Session Description Protocol (SDP) parameters, wherein 
at least one display device; 
wherein the at least one display device and the image data converter are in network communication; and 


wherein the image data converter is operable to convert the set of image data for display on the at least one display device.
 A system for displaying a six-primary color system, comprising: 




an image data converter, wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data; 
at least one transfer function (TF) for processing the set of image data; 
a set of saturation data corresponding to the set of image data, wherein the set of saturation data is used to extend a set of hue angles for the first set of color channel data and the second set of color channel data; 
a set of Session Description Protocol (SDP) parameters, wherein 
at least one display device; 
wherein the at least one display device and the image data converter are in network communication; 
wherein the image data converter further includes a cyan primary position; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.



Instant Application: 
Co-pending Application: 16/887,807
Claim 1. A system for displaying a primary color system, comprising: 
a set of image data including a set of primary color signals, 


wherein the set of primary color signals corresponds to a set of values in xyY color space; 
an image data converter; 





a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
at least one display device; 
wherein the at least one display device and the image data converter are in network communication; and 













wherein the image data converter is operable to convert the set of image data for display on the at least one display device.

a set of image data, wherein the set of image data includes a first set of 


an image data converter, wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data; 
at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
at least one display device; wherein the at least one display device and the image data converter are in network communication; 
wherein the image data converter is operable to map the first 
wherein the C, M, and Y primary color values are substantially equal in saturation to the R, G, and B primary color values, respectively; 
wherein the C, M, and Y primary color values include a set of substantially inverted hue angles corresponding to a set of hue angles for the R, G, and B primary color values, respectively; Page 2 of 14Attorney Docket No. 4329-011Application No.: 16/887,807 Response to Non-Final Office Action mailed 12/10/2020 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device using the color matrix and an additive color space 
wherein the specified color space uses an ITU-R BT709.6 color gamut.



Instant Application: 
Co-pending Application: 17/009,408
Claim 1. A system for displaying a primary color system, comprising: 
a set of image data including a set of primary color signals, 

wherein the set of primary color signals corresponds to a set of values in xyY color space; 
an image data converter; 





a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
at least one display device; 


wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.

a set of image data, wherein the set of image data includes a first set of color channel data and a second set of color channel data; 



an image data converter, wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data; 

a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
at least one display device; 
wherein the set of image data further includes primary color data for at least five primary color values; 
wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.



Instant Application: 
Co-pending Application: 17/060,869
Claim 1. A system for displaying a primary color system, comprising: 
a set of image data including a set of primary color signals, wherein the set of primary color signals corresponds to a set of values in xyY color space; 
an image data converter; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
at least one display device; 
wherein the at least one display device and the image data converter are in network communication; and 





wherein the image data converter is operable to convert the set of image data for display on the at least one display device.

a set of image data; 
a set of primary color signals, wherein the set of primary color signals corresponds to a set of tristimulus values in XYZ color space; 
an image data converter; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
at least one display device; 
wherein the at least one display device and the image data converter are in network communication; 
wherein the image data converter is operable to create an updated set of primary color signals from the set of tristimulus values in XYZ color space and a first primary triad, a second primary triad, a third 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device using the updated set of primary color signals.



Instant Application: 
Co-pending Application: 17/060,917
Claim 1. A system for displaying a primary color system, comprising: 
a set of image data including a set of primary color signals, 

wherein the set of primary color signals corresponds to a set of values in xyY color space; 
an image data converter; 





a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
at least one display device; 
wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.

a set of image data, 
wherein the set of image data includes primary color data for at least four primary color values; 



an image data converter, wherein the image data converter includes a digital interface, wherein the 
at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
a display system; 
wherein the display system and the image data converter are in network communication; and
 wherein the image data converter is operable to convert the set of image data for display on the display system.



Instant Application: 
Co-pending Application: 16/060959
Claim 1. A system for displaying a primary color system, comprising: 
a set of image data including a set of primary color signals, 
wherein the set of primary color signals corresponds to a set of values in xyY color space; 
an image data converter; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
at least one display device; 


wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set 

a set of image data; 





an image data converter; 
a set of Session Description Protocol (SDP) parameters; and 


at least one display device; 
wherein the set of image data includes primary color data for at least four primary color values; 
wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set 



Instant Application: 
Co-pending Application: 17/076,365
Claim 1. A system for displaying a primary color system, comprising: 
a set of image data including a set of primary color signals, 






wherein the set of primary color signals corresponds to a set of values in xyY color space; 
an image data converter; 


a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
at least one display device; 



wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.

a single imager camera system, wherein the single imager camera system is operable to capture a set of camera signal data, wherein the single imager camera system includes at least one optical filter, and wherein the single imager camera system is operable to modify the set of camera signal data, thereby creating a set of image data; 




a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; 
an image data converter, wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data; and 
at least one display device; wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 9-10, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 2005/0083352 A1) in view of Wallace et al. (US 2016/0205367 A1) and Kielhofner et al. (US 2018/0198754 A1).
Regarding Claim 1, Higgins discloses a system for displaying a primary color system (Fig.4), comprising: 
a set of image data including a set of primary color signals (Fig.4: 402 sRGB Data), wherein the set of primary color signals corresponds to a set of values in xyY color space (Fig.1/2 and [0042]: The XYZ values can be converted to xyY chromaticity and then tested against the original chromaticity co-ordinates); 
an image data converter (Fig.1-2 M1); 
at least one display device (Fig.2: multi-primary display 210); 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device (Fig.2). 
Higgins fails to disclose a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable and wherein the at least one display device and the image data converter are in network communication.
However Wallace discloses Modern users have many options to view audio/video programming ([0003]). In order to provide more viewing options to users, Wallace discloses the at least one display device and the image data converter are in network communication ([0106]: Note that if the processing module, module, processing circuit, and/or processing unit includes more than one processing device, the processing devices may be centrally located (e.g., directly coupled together via a wired and/or wireless bus structure) or may be distributedly located (e.g., cloud computing via indirect coupling via a local area network and/or a wide area network).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teaching of Wallace with Higgins and to add the limitation of wherein the at least one display device and the image data converter are in network communication in order to provide more viewing options to remote users through cloud service as taught by Wallace ([0003]).
Higgins modified by Wallace fails to disclose a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable.
a set of Session Description Protocol (SDP) parameters ([0131 ]: Application layer modifier 436 in modifier 430 can modify an application layer, for example, one or more, but at least one implementation instruction(s) or protocol(s) that comprise a session description protocol or “SDP. ”), wherein the set of SDP parameters is modifiable ([0145]: a session description protocol (SDP) of the SIP communication session can be modified at an application layer, to, in one aspect, “clean up” the application layer to accommodate the earlier translation from the first IP address to the second IP address) in the field of audio/video data delivery through network ([0002]: The present methods and systems relate generally to electronic communication systems, particularly to managing communication sessions end-to-end, from an originating source to a terminating destination, where the communication sessions involve delivery of application data (e.g., audio (voice) data, audio/video data, electronic file downloads, etc.) over one or more third party networks which have more than one address family as well as include public and private networks). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kielhofner into that of Higgins modified by Wallace and to include a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable since it is a published protocol supporting multimedia streaming. 

Regarding Claim 2, Higgins discloses wherein the at least one display device is operable to display the primary color system based on the set of image data, wherein the primary color system displayed on the at least one display device is based on the set of image data (Fig.2).

Regarding Claim 4, Higgins further discloses wherein the set of values in xyY color space includes at least one chroma value ([0042]: The XYZ values can be converted to xyY chromaticity and then tested against the original chromaticity co-ordinates).

Regarding Claim 5, Higgins wherein the image data converter is operable to convert the set of primary color signals to the set of values in xyY color space (Fig.4 and [0042]: The XYZ values can be converted to xyY chromaticity and then tested against the original chromaticity co-ordinates).

Regarding Claim 6, Higgins discloses wherein the image data converter is operable to convert the set of values in xyY color space to a plurality of color gamuts ([0036]: However, given that there is always a solution to the case with three points, it is possible to formulate a general way to convert from CIE XYZ to any multi-primary system. It is possible to find a matrix for Equation 8 that works if the image data point is inside a chromaticity triangle--for example, between the red, green and white point. Likewise, a matrix for Equation 8 may be found that works for a point is inside the chromaticity triangle between the green, cyan, and white point, etc., e.g., as shown in FIG. 9. In general, no matter how many primaries a system has, it should be possible to break the color space down into regions (for example, triangles or some other shapes) that are bounded by the white point and two primaries).

Regarding Claim 9, Kielhofner discloses wherein the set of image data is integrated into a standardized transportation format ([0131] and [0145].  Note SDP is a standardized protocol).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 10, Higgins discloses wherein the set of values in xyY color space includes a reference to at least one white point ([0024]: These standard transformation matrices (also known as "recommendations" or "Rec") are based on the typical values of the primary colors and white point of a display device are often good enough for casual color conversions and calculations. Several of these standards are the "CIE Rec 601-1", "CIE Rec 709" or the "CIE XYZ itu". The white points for these recommendations have names like "D50" "D65" or "Illuminant E". Each recommendation has a slightly different chromaticity value for each of the red green and blue primary colors and a different white point value).

Regarding Claim 12, Claim 12 is in similar scope to Claim 1 except with extra limitation of wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of values in xyY color space (Fig.2: Dynamic range converter 150 and [0020]: system 125 receives a video signal 110 and generates a processed video signal 112 via encoding into a digital coding or compression format, decoding from a digital coding or compression format); at least one transfer function (TF) for processing the set of values in xyY color space ([0061 ]: The transfer function can be an electro-optical transfer function ...).  Wallace further discloses a digital interface ([0053]: digital interface), encoding/decoding video signals, and using transfer function. Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wallace into that of Higgins and to add the limitation of wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of values in xyY color space; at least one transfer function (TF) for processing the set of image data in order to provide more viewing options to remote users through cloud service as taught by Wallace ([0003]). Therefore the rejection to Claim 1 is also applied to Claim 12.

Regarding Claim 13, Wallace discloses wherein the at least one TF includes at least one of an opto-electronic transfer function (OETF), an opto-optical transfer function (OOTF), and/or an electro-optical transfer function (EOTF) ([0061]: The transfer function can be an electro-optical transfer function …).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claims 15-16, Wallace discloses system 125 receives a video signal 110 and generates a processed video signal 112 via encoding into a digital coding or compression format, decoding from a digital coding or compression format ([0020]) and including an EOTF ([0061]).  Therefore it would have been obvious to a POSITA to wherein the image data converter applies one or more of the at least one TF to encode the set of values in xyY color space and wherein the image data converter applies one or more of the at least one TF to decode the set of values in xyY color space since transfer function is to transfer signals from one form to another.  The same reason to combine as taught in Claim 1 is incorporated herein.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 2005/0083352 A1) in view of Wallace et al. (US 2016/0205367 A1) and Kielhofner et al. (US 2018/0198754 A1) as applied to Claims 1 and 12 above, and further in view of Kerr (The CIE XYZ and xyY Color Space, downloaded @ https://graphics.stanford.edu/courses/cs148-10-summer/docs/2010--kerr--cie_xyz.pdf, March 21 2010).
Regarding Claim 3, Higgins as modified fails to explicitly recite wherein the set of values in xyY color space includes at least one luminance value.
However Kerr teaches xyY color space, like its cousin XYZ color space, is a CIE standard (p.1 second paragraph).  The CIE xyY color space includes at least one luminance value (p.11 lines 1-3: Recall that Y, the coordinate of the Y primary, is in fact the luminance of the color, so we use Y (as is) as the luminance coordinate of this new color space).  Kerr further discloses wherein the set of values in xyY color space includes at least one chroma value (p.10 last paragraph: Its chromaticity coordinates are called x and y).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to 

Regarding Claim 14, Higgins as modified fails to explicitly recite wherein the set of values in xyY color space includes at least one luminance value, and wherein one or more of the at least one TF is applied to the at least one luminance value.
However Kerr teaches xyY color space, like its cousin XYZ color space, is a CIE standard (p.1 second paragraph).  The CIE xyY color space includes at least one luminance value (p.11 lines 1-3: Recall that Y, the coordinate of the Y primary, is in fact the luminance of the color, so we use Y (as is) as the luminance coordinate of this new color space).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kerr into that of Higgins as modified and to add above limitation in order to conform CIE standards.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 2005/0083352 A1) in view of Wallace et al. (US 2016/0205367 A1) and Kielhofner et al. (US 2018/0198754 A1) as applied to Claim 1 above, and further in view of Rusanovskyy et al. (US 2018/0063500 A1).
Regarding Claims 7-8, Higgins as modified fails to explicitly disclose wherein the image data converter is operable to subsample the set of values in xyY color space and wherein the set of values in xyY color space is fully sampled.
HDR/WCG video data is typically acquired and stored at a very high precision per component (even floating point), with the 4:4:4 chroma sub-sampling format and a very wide color space (e.g., CIE XYZ)) and the preferred color gamut settings may further include one or more of a description of a color volume using RGB primaries and a footprint of a color volume in a color space. The color space may include an xyY color space or a Lab color space ([0157]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Rusanovskyy into that of Higgins as modified and add above missing limitations in order to create a best image quality to users.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 2005/0083352 A1) in view of Wallace et al. (US 2016/0205367 A1) and Kielhofner et al. (US 2018/0198754 A1) as applied to Claim 1 above, and further in view of Kerr (The CIE XYZ and xyY Color Space, downloaded @ https://graphics.stanford.edu/courses/cs148-10-summer/docs/2010--kerr--cie_xyz.pdf, March 21 2010) and Bordes et al. (US 2018/0324481 A1).
Regarding Claim 11, Higgins as modified fails to explicitly disclose wherein the set of image data is transported linearly.
However Kerr teaches Y in CIE XYZ and xyY represents luminance which is a linear combination of RGB (p.7 equation 2 and p.11: Recall that Y, the coordinate of the Y primary, is in fact the luminance of the color).  Bordes discloses a method and device for adapting a video content decoded from elementary streams to the characteristics of a display from at least one type of metadata giving information regarding said elementary streams (Abstract) and wherein the set of image data is transported linearly ([0091]: The features of the corresponding metadata, namely the associated colorimetric primaries, the white points and the minimum and maximum display mastering luminance are directly available in the descriptor HDR DESCR. in the transport stream 41.  Luminance Y is a linear combination of RGB according to CIE XYZ and xyY).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kerr and Bordes into that of Higgins as modified and to add above missing limitation in order to deliver a High Dynamic Range (HDR) content on displays with different capabilities as taught by Bordes ([0001]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 2005/0083352 A1) in view of Wallace et al. (US 2016/0205367 A1) and Kielhofner et al. (US 2018/0198754 A1) as applied to Claim 12 above, and further in view of Botzas et al. (US 2011/0287168 A1).
Regarding Claim 17, Higgins modified by Wallace and Kielhofner fails to explicitly disclose wherein the image data converter includes a look-up table.
However Botzas, in the same field of endeavor, discloses including a look-up table ([0115]: GMA function 240 may do its conversion directly from the RGB input color image data values produced by input gamma LUT 205).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the wherein the image data converter includes a look-up table in order to skip complicated calculation.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 2005/0083352 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and Elliott et al. (US 2010/0277498 A1).
Regarding Claim 18, Higgins discloses a system for displaying a primary color system (Fig.4), comprising: 
a set of image data including a set of primary color signals (Fig.4: 402 sRGB Data), wherein the set of primary color signals corresponds to a set of values in xyY color space (Fig.1/2 and [0042]: The XYZ values can be converted to xyY chromaticity and then tested against the original chromaticity co-ordinates); 
an image data converter (Fig.1-2 M1); 
at least one display device (Fig.2: multi-primary display 210); 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device (Fig.2). 
Higgins fails to disclose wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of values in xyY color space; wherein the at least one display device and the image data converter are in network communication and a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable and.
Modern users have many options to view audio/video programming ([0003]). In order to provide more viewing options to users, Wallace discloses wherein the image data converter includes a digital interface ([[0053]: digital interface), wherein the digital interface is operable to encode and decode the set of values in xyY color space (Fig.2: Dynamic range converter 150 and [0020]: system 125 receives a video signal 110 and generates a processed video signal 112 via encoding into a digital coding or compression format, decoding from a digital coding or compression format) and the at least one display device and the image data converter are in network communication ([0106]: Note that if the processing module, module, processing circuit, and/or processing unit includes more than one processing device, the processing devices may be centrally located (e.g., directly coupled together via a wired and/or wireless bus structure) or may be distributedly located (e.g., cloud computing via indirect coupling via a local area network and/or a wide area network).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teaching of Wallace with Higgins and to add the limitation of wherein the at least one display device and the image data converter are in network communication in order to provide more viewing options to remote users through cloud service as taught by Wallace ([0003]).
Higgins modified by Wallace fails to disclose a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable.
But Kielhofner discloses it had been known to a POSITA before the effective filing date of the claimed invention to include a set of Session Description Protocol (SDP) parameters ([0131 ]: Application layer modifier 436 in modifier 430 can modify an application layer, for example, one or more, but at least one implementation instruction(s) or protocol(s) that comprise a session description protocol or “SDP. ”), wherein the set of SDP parameters is modifiable ([0145]: a session description protocol (SDP) of the SIP communication session can be modified at an application layer, to, in one aspect, “clean up” the application layer to accommodate the earlier translation from the first IP address to the second IP address) in the field of audio/video data delivery through network ([0002]: The present methods and systems relate generally to electronic communication systems, particularly to managing communication sessions end-to-end, from an originating source to a terminating destination, where the communication sessions involve delivery of application data (e.g., audio (voice) data, audio/video data, electronic file downloads, etc.) over one or more third party networks which have more than one address family as well as include public and private networks). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kielhofner into that of Higgins modified by Wallace and to include a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable since it is a published protocol supporting multimedia streaming.
Higgins as modified above fails to explicitly disclose wherein the set of image data includes pixel mapping data.
However Elliott discloses pixel mapping had been known to a POSITA at the multi-primary color display system before the effective filing date of the claimed invention (Fig.4 and [0020]: FIG. 4 shows a section of a display comprised of the repeat cell group of FIG. 3 with `one-pixel-to-two-sub-pixel` mapping).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Elliott into that of Higgins as modified and to add the limitation of wherein the set of image data includes pixel mapping data in order to improve image rendering accuracy or perception as taught by Elliott ([0002]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 2005/0083352 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and Elliott et al. (US 2010/0277498 A1) as applied to Claim 18 above, and further in view of Rusanovskyy et al. (US 2018/0063500 A1).
Regarding Claim 19, Higgins as modified fails to explicitly disclose wherein the pixel mapping data includes a subsample of the set of values in xyY color space.
However Rusanovskyy discloses it had been known to a POSITA to store video data with a sub-sampling format ([0076]: HDR/WCG video data is typically acquired and stored at a very high precision per component (even floating point), with the 4:4:4 chroma sub-sampling format and a very wide color space (e.g., CIE XYZ)) and the preferred color gamut settings may further include one or more of a description of a color volume using RGB primaries and a footprint of a color volume in a color space. The color space may include an xyY color space or a Lab color space ([0157]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Rusanovskyy into that of Higgins as modified and add the limitation of wherein the pixel mapping data includes a subsample of the set of values in xyY color space in order to create a best image quality.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 2005/0083352 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and Elliott et al. (US 2010/0277498 A1) as applied to Claim 18 above, and further in view of Taoka et al. (US 2004/0145599 A1).
Regarding Claim 20, Higgins as modified fails to disclose wherein the pixel mapping data includes an alignment of the set of values in xyY color space.
However Taoka discloses Each time the luminance values of sub-pixels that correspond to one pixel in the display screen are stored in the buffers ("Yes" in step S20), the RGB mapping unit 65 converts the Y-Cb-Cr color space into the R-G-B color space using the luminance values, the blue-color-difference values, and the red-color-difference values of the three consecutively aligned sub-pixels, that is, calculates the color values of the pixel in the display screen that corresponds to the three consecutively aligned sub-pixels (S21). The color values obtained here are written over the color values of the same pixel stored in the frame memory 2 (S22) ([0157]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Taoka into that of Higgins as modified and to include an alignment of the set of values in xyY color space in order to provide a high-quality display in units of sub-pixels as taught by Taoka ([0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YINGCHUN HE/Primary Examiner, Art Unit 2613